DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2 (line 1) “component” should recite --spigot--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 8,500,110) in view of Mao-Cheia (US 2015/0043965).
As to claims 1, 2 and 4, Allen discloses a frameless glass fencing spigot for a frameless glass fencing installation, the frameless glass fencing spigot being of unitary construction and including (i) a post portion 3,4 defining a fixed slot operatively adapted to hold a portion of a panel 53 of the frameless glass fencing installation, and (ii) an attachment formation 12 operatively adapted to secure the post portion in an upright orientation (Figures 1-11,17a-17d).
Allen fails to explicitly disclose that the frameless glass fencing spigot is produced from an engineering plastic including a reinforcing filler selected from the 
Mao-Cheia a frameless glass panel fencing spigot 12,14 produced from an engineering plastic including a reinforcing filler comprising glass fibre; wherein engineering plastic is covered with an exterior coating comprising stainless steel plating 36,38; the glass fiber reinforced plastic material providing for a cost-effective, aesthetically-pleasing strong, durable panel component, and the stainless steel coating providing for a corrosion resistant, durable, aesthetically-pleasing panel component (Figures 1-3; paragraph [0006-0007,0022,0025,0031]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frameless glass panel fencing spigot disclosed by Allen wherein the fencing spigot comprises an engineering plastic comprising a base material and a reinforcing filler comprising glass fibre covered with an exterior coating comprising stainless steel plating, as taught by Mao-Cheia, in order to provide for a more cost-effective, aesthetically-pleasing, corrosion resistance, strong, durable fencing spigot.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Mao-Cheia, as applied to claims 1 and 2 above, and further in view of Bol (US 2011/0164408).
As to claims 6 and 15, Allen as modified by Mao-Cheia disclose a frameless glass fencing component wherein the engineering plastic is nylon (Mao-Cheia paragraph [0022]).

Bol teaches a fencing component wherein an engineering plastic comprises an epoxy vinyl ester resin; the vinyl ester material providing for a strong, durable fencing component (paragraphs [0035,0047]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frameless glass fencing component disclosed by Allen as modified by Mao-Cheia wherein the engineering plastic comprises an epoxy vinyl ester resin, as taught by Bol, in order to provide for a strong, durable fencing component.
Furthermore, Applicant is reminded that the selection of a known material based upon its suitability for the intended use, wherein there is no structural or functional significance disclosed as to the specific material of an element, is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frameless glass fencing component disclosed by Allen as modified by Mao-Cheia wherein the engineering plastic comprises an epoxy vinyl ester resin, as Mao-Cheia does not disclose any structural or functional significance as to the specific polymeric material, and as such .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



01/25/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619